589 So.2d 317 (1991)
Jerry K. MILLER, Husband, Appellant,
v.
Barbara R. MILLER, Wife, Appellee.
No. 90-3333.
District Court of Appeal of Florida, First District.
September 18, 1991.
Rehearing Denied December 17, 1991.
Joseph S. Farley, Jr. of Mahon, Farley & McCaulie, P.A., Jacksonville, for appellant.
William J. Dorsey, Jacksonville, for appellee.
PER CURIAM.
This is an appeal and cross-appeal of a final judgment of dissolution of marriage which, inter alia, awarded permanent alimony, the marital home and attorney's fees to the former wife. However, because the trial court failed to include specific findings with respect to the alimony, asset distribution, child support, imputed income, retirement plan and attorney fee issues, meaningful appellate review of the judgment appealed from is precluded. Accordingly, we reverse and remand for further proceedings. On remand, the trial court may take further testimony and receive additional evidence, if deemed necessary.
ERVIN and MINER, JJ., concur.
ZEHMER, J., concurs in result.